Banke, Judge.
This is an appeal by the defendants from the denial of their motion for summary judgment in an action by the plaintiff to recover certain medical insurance benefits, along with a bad-faith penalty and attorney fees. While the defendants obtained a certificate of immediate review from the trial court, they did not apply to this court for permission to bring an interlocutory appeal as required by Code Ann. § 6-701 (a) (2). The appeal must accordingly be dismissed as premature. See Johnston-Willis Hosp., Inc. v. Cain. 142 Ga. App. 305 (236 SE2d 374) (1977); Bell v. Rodgers, 158 Ga. App. 507 (281 SE2d 647) (1981).
*553Decided June 22, 1982.
Ronald L. Reid, Charles W. McGrady, for appellants.
Timothy A. Pape, for appellee.

Appeal dismissed.


McMurray, P. J., and Birdsong, J., concur.